PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,326,649
Issue Date: May 3, 2016
Application No. 14/530,734
Filed: November 1, 2014
Patentee(s):  Duke Ophori
:
:
:            DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed February 8, 2021, which is being treated as a petition under 37 CFR 1.378(b), to accept the delayed payment of a maintenance fee for the above-identified patent. 

The petition is dismissed.

The above-identified patent expired for failure to pay the micro entity 3½ year maintenance fee, along with any surcharge due, on or before May 4, 2020. 

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. § 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional1; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).2  

This petition lack items (1) and (2) above.

With respect to item (1), the present petition does not contain the appropriate statement that the delay in payment of the maintenance fee was unintentional.  

With respect to item (2), the required micro entity 3½ year maintenance fee in the amount of $500 has not been received.

In view of the above, a renewed petition should be accompanied by a statement that the delay in payment of the maintenance fee was unintentional and the $500 maintenance fee. A courtesy copy of a Petition to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent (37 CFR 1.378(b)) is enclosed for petitioner’s convenience.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of this two-month time limit can be granted under 37 CFR 1.136(a).  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3226.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions

Enclosure: A Petition to Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired Patent (37 CFR 1.378(b) – USPTO form No. PTO/SB/66) 




    
        
            
    

    
        1 Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.
        2 Acknowledgment is made of the micro entity petition fee of $525.00 received on February 8, 2021.